UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X               3/25/2020
                                                              :
 AG MIT, LLC, AND MIT K, LLC,                                 :
                                              Plaintiff,      :
                                                              :   20 Civ. 2547 (LGS)
                            -against-                         :
                                                              :       ORDER
 RBC (BARBADOS) TRADING                                       :
 CORPORATION, and ROYAL BANK OF                               :
 CANDADA,                                                     :
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, at 11:10 A.M. on March 25, 2020, Plaintiff commenced this action, alleging

breach of contract, anticipatory breach of contract and breach of the implied covenant of good

faith and fair dealing. ECF 1.

        WHEREAS, at approximately 1:10 P.M. on March 25, 2020, Plaintiff brought to the

Courthouse, in hard copy, the Complaint, a twenty-three-page memorandum of law in support of

an application for an temporary restraining order and preliminary injunction, and accompanying

declarations (two) and exhibits (twenty-one) totaling well over 100 pages;

        WHEREAS, at 2:48 P.M., Plaintiff sent via email these materials to the Chambers Inbox;

        WHEREAS, Plaintiff’s application requests that the Court issue a temporary restraining

order to halt Defendants’ sale of Plaintiff’s assets at an auction which began at 11:00 A.M. on

March 25, 2020. It is hereby

        ORDERED that the application is DENIED as moot. The materials necessary to

determine whether to grant Plaintiff’s application were not provided to the Court until over three

hours after the auction began. An appropriate review of Plaintiff’s materials, even on an

expedited motion for a temporary restraining order, would require substantially more time than
Plaintiff provides. Even a cursory review of Plaintiff’s material, given this schedule, may result

in a decision issued after the sale of the assets or, if the assets are not sold, after the close of the

auction.

        A telephonic conference will be held to discuss this matter on Thursday, March 26,

2020, at approximately 11:30 A.M. Plaintiff shall, as soon as possible, file on the docket a

letter providing a dial-in number and access code. The parties shall be available at 11:30 A.M.

and the Court will join as soon as the immediately preceding matter concludes. The parties shall

confer in the interim in an effort to resolve their differences short of a court order, and if

necessary shall request to adjourn the conference if they are having productive discussions that

have not yet concluded.

        Plaintiff shall email a copy of this Order to Defendants’ counsel as soon as possible.


Dated: March 25, 2019
       New York, New York




                                                    2
